DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                                  Allowable Subject Matter
2.	Claims 1, 3-9 are allowed.	
3.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Wherein the control computer is coupled to a first control input of the inverter and configured to provide the inverter with a speed reference signal, a speed detector of the AC electric motor is coupled to a second control input of the inverter and configured to provide the inverter with a speed feedback signal, the inverter being configured to control the provision of said second AC voltage to make said speed feedback signal match said speed reference signal including remaining claim limitations. 
As per independent claim 7: In response to a difference between said phases of said first and second AC voltages being larger than a predetermined limit, changing the speed at which said inverter rotates said AC electric motor; and in response to said difference between said phases of said first and second AC voltages being smaller than said predetermined limit, changing from rotating said AC electric motor with said second AC voltage to rotating said AC electric motor with said first AC voltage including remaining claim limitations.




                                               Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 7,053,568 to Rudinec discloses a motor control system.
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846